Opinion filed July 19, 2018




                                        In The


        Eleventh Court of Appeals
                                      __________

                                 No. 11-18-00180-CR
                                     __________

                       IN RE THOMAS E. STAFFORD


                              Original Mandamus Proceeding


                      MEMORANDUM OPINION
       Relator, Thomas E. Stafford, has filed a pro se petition for writ of mandamus
in this court. He requests mandamus relief related to the duties of the trial court and
its clerk with respect to an Article 11.07 application for writ of habeas corpus. See
TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). We dismiss Relator’s petition
for want of jurisdiction.
       We have no jurisdiction to grant the relief requested by Relator with respect
to his pending Article 11.07 writ. See Padieu v. Court of Appeals of Texas, Fifth
Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (indicating that the Texas
Court of Criminal Appeals has exclusive jurisdiction when an Article 11.07
application is pending). We have no authority to issue writs of mandamus in
criminal law matters pertaining to proceedings under Article 11.07. In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).
Should an applicant find it necessary to complain about the processing of an Article
11.07 application for writ of habeas corpus, the applicant may seek mandamus relief
from the Court of Criminal Appeals. See Benson v. District Clerk, 331 S.W.3d 431
(Tex. Crim. App. 2011).
        Relator’s petition is dismissed for want of jurisdiction.


                                                                   PER CURIAM


July 19, 2018
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2